963 A.2d 837 (2009)
197 N.J. 464
In the Matter of Stephen W. THOMPSON, an Attorney at Law (Attorney No. XXXXXXXXX).
D-22 September Term 2008
Supreme Court of New Jersey.
January 29, 2009.

ORDER
The Disciplinary Review Board having filed with the Court, its decision in DRB 08-059, recommending that as a matter of final discipline pursuant to Rule 1:20-13(c), STEPHEN W. THOMPSON, formerly of CAMDEN, who was admitted to the bar of this State in 1975, and who has been temporarily suspended from the practice of law since November 9, 2005, be disbarred based on hi conviction in the United States District Court for the District of New Jersey for the sexual exploitation of a minor, in violation of 18 U.S.C.A. § 2251A(a) and (2), conduct that violate RPC 8.4(b)(commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer);
And STEPHEN W. THOMPSON having been ordered to show cause why he *838 should not be disbarred or otherwise disciplined:
And good cause appearing;
It is ORDERED that STEPHEN W. THOMPSON be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that STEPHEN W. THOMPSON be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by STEPHEN W. THOMPSON pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.